Citation Nr: 0217682	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased evaluation for right knee 
residuals of ligamentous injury, currently evaluated as 10 
percent disabling.

(The issue of service connection for urticaria (claimed as 
skin condition secondary to exposure to chemicals during the 
Gulf War) will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Los Angeles, California.  The RO continued the 10 percent 
evaluation for right knee residuals of ligamentous injury.  
By rating decision dated in August 2000, the RO separately 
evaluated degenerative arthritis of the right knee as 10 
percent disabling.  The veteran has not filed notice of 
disagreement with the separate rating for arthritis.  
Accordingly, this decision will be limited to review of the 
question of whether he is entitled to a higher evaluation 
for the ligamentous injury.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for urticaria (claimed 
as skin condition secondary to exposure to chemicals during 
the Gulf War) pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. at 3,105 (codified at 38 C.F.R. § 20.903 
(2002)).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable adjudication of the issue on appeal.  

2.  The veteran's service-connected right knee residuals of 
ligamentous injury is currently productive of no greater 
than slight lateral instability of the right knee; the 
veteran's service-connected right knee residuals of 
ligamentous injury does not result moderate or severe 
recurrent subluxation or lateral instability.


CONCLUSIONOF LAW

The schedular criteria for an evaluation in excess of 10 
percent for right knee residuals of ligamentous injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.71a, Diagnostic Code 
5257 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits. 
It eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless 
it is clear that no reasonable possibility exists that would 
aid in substantiating the claim.  
Upon careful review of the claims folder the Board finds 
that all required notice and development action specified in 
this new statute have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the November 2001 Supplemental SOC (SSOC) provided to the 
veteran, specifically satisfy the requirement at § 5103A of 
VCAA in that they clearly notify him of the evidence 
necessary to substantiate his claims under the VCAA.  By 
letter dated in September 2001, the RO informed the veteran 
of what evidence was of record and advised him of how 
responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was afforded thorough VA  examinations in February 
1998 and July 2000.  He was also afforded a hearing at the 
RO, which he failed to attend.  The veteran also failed to 
produce further information or records relating to his right 
knee surgery in March 1998, as requested in a November 1999 
letter.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (hereafter, the 
Court) has held that VA's duty to assist the veteran is not 
a one-way street; the claimant also has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran did not indicate 
the existence of any outstanding Federal government record 
that could substantiate his claims.  Nor did he refer to any 
other records that could substantiate his claims.  As the RO 
has secured a complete record and has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the 
claims at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.1 (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.   See 
Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim, it is allowed.  Id.  When after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher the evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2002).

The veteran has been rated by the RO under 38 C.F.R. § 
4.71a, Diagnostic Codes 5257 (knee, other impairment of 
recurrent subluxation or lateral instability).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002). 

The Court has held that ratings under Diagnostic Code 5257, 
which are not based on limitation of motion, are not subject 
to the provisions of 38 C.F.R. §§ 4.40, 4.45.  Johnson v. 
Brown, 9 Vet. App. 8, 11 (1996).

VA outpatient records reflect that magnetic resonance 
imaging (MRI) was taken of the veteran's right knee in 
November 1996.  The MRI was interpreted to show the 
following: (1) somewhat poorly defined and distorted 
anterior and posterior cruciate ligaments, possibly related 
to an old injury or tear, with no apparent fluid or edema 
seen in the area, (2) no evidence of meniscal tear, and (3) 
mild degenerative changes with spurring and osteochondral 
change at the medial femur and tibia 
(? old trauma).

The veteran underwent a VA compensation and pension (C&P) 
physical examination in February 1998.  The veteran reported 
that his right knee has continued to worsen with increased 
pain, weakness, swelling, and locking.  He indicated that he 
has increased severity of pain with climbing stairs or 
standing all day.  He also reported that the right knee 
would occasionally lock for a short period and then unlock.  
The veteran revealed that he had right knee surgery 
scheduled with a private doctor for March.  Physical 
examination of the right knee  was within normal limits.  
Range of motion studies of the right knee indicated flexion 
to extension of 5 degrees to 120 degrees.  Drawer test was 
negative.  Right and left rotation tests were negative.  
There was no swelling or inflammation of the right knee at 
the time of the examination and the examination revealed no 
locking of the right knee.  The final diagnosis indicated 
status post anterior cruciate ligament laxity with residual 
meniscal tear with some loose bodies and mild degenerative 
arthritis in the right knee.  

A MRI was taken of the veteran's right knee in September 
1998.  The MRI was interpreted to show the following: (1) 
anterior and posterior cruciate ligament area somewhat 
distorted in appearance, probably due to an old injury, (2) 
mild degenerative change with bony spurring and old 
osterochondral change at the medial compartment, and (3) 
minimal effusion present.  The interpreting physician noted 
that there was no significant interval change in appearance 
of the right knee as compared to the last examination in 
November 1996.  

The veteran underwent a fee-basis VA physical examination in 
July 2000.  The veteran reported that he had undergone 
posterior cruciate ligament repair and meniscal repair at 
S.J.M.C.  He indicated that he continues to experience pain 
associated with weakness, stiffness, recurrent subluxation, 
swelling, inflammation, instability, locking, fatigue, and 
lack of endurance.  He described the pain as intermittent, 
ranging in severity from uncomfortable to distressing.  He 
reported that standing, running, and prolonged activities 
bring on pain and being unable to engage in these activities 
when he is experiencing pain.  He denied constitutional 
symptoms of arthritis.  He denied having prosthetic 
implants.  The veteran reported that he is unable to walk 
for prolonged periods of time or do gardening due to right 
knee pain.  He stated that he was able to drive a car, 
vacuum, do grocery shopping, push a lawn mower, and climb 
stairs, and take out the trash.  He reported that he was 
employed as a security officer.  Physical examination showed 
a normal gait as the veteran walked into the examination 
room.  Gait was not unsteady or unpredictable.  The veteran 
did not require an assistive aid to ambulate across the 
room.  There was a 5-centimeter (cm) linear, elevated, 
disfiguring scar in the anterior aspect of the right 
patella.  The scar was dark, soft, and nontender with no 
evidence of adherence or keloid.  The skin was negative for 
evidence of drainage, inflammation, underlying tissue loss, 
or exudates.  

There was mildly increased callous formation on the left 
foot.  The veteran had limited function in prolonged 
standing and walking due to right knee pain.  Leg length 
from the anterior superior iliac spine to the medial 
malleoli was 95 cm on the right and 94 cm on the left.  
There was evidence of crepitus in the right knee.  There was 
no evidence of heat, redness, swelling, effusion, drainage, 
instability, or weakness.  Drawer sign and McMurray test 
were negative.  Active knee flexion was 130 degrees with 
pain at 130 degrees.  Against gravity, active knee flexion 
was 130 degrees.  Active extension was zero degrees with 
pain at zero degrees.  Movement against gravity was zero 
degrees.  There was no weakness, lack of endurance, fatigue, 
or incoordination affecting the right knee range of motion.  
The veteran had no constitutional signs of arthritis such as 
anemia, weight loss, fever, or skin disorder.  X-ray of the 
right knee was interpreted to show a "joint mouse" and post-
surgical change.  The examining physician concluded that 
objectively, the examination demonstrated evidence of 
limited range of motion of the right knee, crepitus, and 
evidence of a disfiguring scar.  Functionally, the veteran 
should avoid jumping, kneeling, squatting, and prolonged 
walking and standing.

Treatment records of August 2001 reflect that the veteran 
had a history of degenerative joint disease, ACL/PCL 
repair/meniscal shaving two years earlier.  He had 
occasional buckling of the right knee.  There was full range 
of motion of both knees.  Examination of both knees 
reflected no erythema, effusion or swelling.  There was no 
MCL/LCL instability.  McMurray's, drawer, and Faber's test 
were negative.  


II. Analysis

Initially, the Board notes that the veteran was granted 
service connection for degenerative arthritis of the right 
knee by rating decision dated in August 2000.  The veteran 
did not appeal that determination.  Accordingly, evaluation 
under Diagnostic Code 5010 (arthritis due to trauma) and 
associated issues, such as limitation of motion (38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2002)) and functional 
limitations (38 C.F.R. §§ 4.40, 4.45, 4.59 (2002)), are not 
presently before the Board for review.  

Historically, service medical records revealed a history of 
anterior cruciate and posterior cruciate laxity.  When the 
veteran met a Medical Board in July 1991, physical 
examination showed "dramatic anteroposterior instability." 
In contrast, a review of the current record shows no 
evidence of instability or dislocation in the right knee.  
Upon examination in February 1998, Drawer test was negative, 
as well as right and left rotation tests.  The examination 
also revealed no locking of the right knee.  When examined 
in July 2000, the veteran demonstrated no sign of 
instability, i.e.,  again, Drawer sign was negative and 
McMurray test was negative.  To warrant an increase under 
Diagnostic Code 5257, the evidence must demonstrate more 
than slight recurrent subluxation or lateral instability; 
rather, moderate or severe recurrent subluxation or lateral 
instability must be shown.  Objective evidence fails to show 
that the veteran meets the criteria for an increased 
evaluation under Diagnostic Code 5257.   The Board must 
conclude that the medical evidence in this case is 
controlling and is simply overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.



ORDER

Entitlement to an increased evaluation for right knee 
residuals of ligamentous injury is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

